Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  claim does not appear amended thus claim status is improper.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vertical striations are above horizontal striations” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-7, 9, and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Page 7 of the specification indicates the adaptor is (200).  As shown in figure 2a for example, portion (204) has vertical striations and portion (202) has horizontal striations.  Page 7 indicates “the bottom male piece end 204 of the adapter 200 can comprise vertical and/or horizontal striations to allow the adapter 200 to be inserted into the IV fluid tubing female piece end 106.”  This section is silent regarding vertical striations are above horizontal striations.  Thus this limitation is considered new matter.
Claims 3-4 and 23-34 recite “wherein the third end comprises a male luer lock” and  “the male luer lock is adapted to connect to the intravenous fluid tube via a female luer lock of the intravenous fluid tube”, however claims 1 and 21 recite the connection means are striations as shown in figure 2a which is not a luer lock thus new matter.
Claims 6-7 and 25-27 recite a snap and lock system however claims 1 and 21 recite the connection means are striations as shown in figure 2a which is not a snap and lock thus rendering the claims new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-7, 9, and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Page 7 of the specification indicates the adaptor is (200).  As shown in figure 2a for example, portion (204) has vertical striations and portion (202) has horizontal striations.  Page 7 indicates “the bottom male piece end 204 of the adapter 200 can comprise vertical and/or horizontal striations to allow the adapter 200 to be inserted into the IV fluid tubing female piece end 106.”  This section is silent regarding vertical striations are above horizontal striations.  
Claims 3-4 and 23-24 recite “wherein the third end comprises a male luer lock” and  “the male luer lock is adapted to connect to the intravenous fluid tube via a female luer lock of the intravenous 
Claims 6-7 and 25-27 recite a snap and lock system however claims 1 and 21 recite the connection means are striations as shown in figure 2a which is not a snap and lock thus rendering the claims indefinite.
Claim 21 recites the cannula comprises litmus paper.  It is unclear how a cannula may comprise litmus paper.

 	Regarding the above 112 rejections, it is noted the striations as described in claims 1 and 21 are used to permit the tubing to be pushed onto the adaptor and hold in place due to the striations however as shown in figure 2a this arrangement does not include a snap and lock or luer connection means.  Furthermore, it is not well known in the art how these different embodiments might be used together as opposed to as distinct embodiments.  It is noted that combining various embodiments together does require explicit written description so that one may understand how to make and use the invention.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Limitations of claim 22 are in claim 21 thus fails to further limit claim 21.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Durkin US 2008/0021415 and in further view of Kon WO 2007/119448.

Regarding claim 1, Durkin teaches an adapter apparatus, comprising: 
 	a first end adapted to connect to a second end of a nasal cannula, wherein the first end comprises a first opening, wherein the first end comprises a conical shape, and wherein the first end comprises ridges to create a resistance while attached to the second end of the nasal cannula; and 
 	a third end adapted to connect to an intravenous fluid tube, wherein the third end comprises a second opening, wherein the third end comprises a cylindrical shape, wherein the cylindrical shape is tapered, resulting in a taper, wherein the third end comprises striations to facilitate the third end being 
	It appears Applicant is merely claiming an adaptor with two ends (first and third end) that are configured to attach to tubing.  Applicant is merely claiming both ends are tapered or conical with striations/ridges.  Durkin teaches such an adaptor see figure 2 element (2).  Durkin teaches additional horizontal striations (10) in the middle portion for gripping.  
	Durkin fails to teach the middle portion (above the horizontal striations) has vertical striations.  
	Kon also teaches a known adaptor with a tapered end with horizontal striations however teaches the gripping portion has vertical striations above the horizontal striations (see cover page).  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use vertical striations instead of horizontal striations for the middle gripping section, as the Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.

 	Altering the orientation of the striations is a mere combining prior art elements according to known methods to yield predictable results, that is the gripping section would function in the same manner regardless of the orientation of the striations.  

Regarding claims 3-4, 6-7 and 25-27, although the claims are rejected above under 112 1st and 2nd and it is entirely unclear how the arrangement of claim 1 works with any of these claims, the various known connections means are well known in the art that is snap fit locking and luer locks.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use any of the variety of known connection means, as the Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Serrano et al (Traumatic Eye Injury Management Principles for the Prehospital Setting JEMS 12/12/2013), in further view of Durkin US 2008/0021415, in further view of Kon WO 2007/119448, in further view of Shaughnessy 2007/0060898, in further view of Hutson USP 5,755,225, and further view of Dudley USP 8,832,872.

Regarding claim 9, Serrano et al. illustrates in figure 2c and discloses on pages 7-8, positioning nasal cannula tubing for eye irrigation by placing the cannula prongs near the affected eyes. The figure illustrates placing the nasal cannula over the nose of the user. Serrano et al. discloses using normal saline as an appropriate solution for irrigation. 
 	However Serrano et al. fails to teach how the nasal cannula is connected to the reservoir and the use of adapters to connect the nasal cannula tubing to the irrigation fluid/reservoir.
	Durkin teaches an adapter apparatus, comprising: 

 	a third end adapted to connect to an intravenous fluid tube, wherein the third end comprises a second opening, wherein the third end comprises a cylindrical shape, wherein the cylindrical shape is tapered, resulting in a taper, wherein the third end comprises striations to facilitate the third end being inserted into the intravenous fluid tube, wherein the striations comprise horizontal striations and vertical striations, wherein the horizontal striations and the vertical striations are used to remain in fitted contact with the intravenous tube, wherein the vertical striations are above the horizontal striations, and wherein the taper comprises the horizontal striations.  
	It appears Applicant is merely claiming an adaptor with two ends (first and third end) that are configured to attach to tubing.  Applicant is merely claiming both ends are tapered or conical with striations/ridges.  Durkin teaches such an adaptor see figure 2 element (2).  Durkin teaches additional horizontal striations (10) in the middle portion for gripping.  
	Durkin fails to teach the middle portion (above the horizontal striations) has vertical striations.  
	Kon also teaches a known adaptor with a tapered end with horizontal striations however teaches the gripping portion has vertical striations above the horizontal striations (see cover page).  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use vertical striations instead of horizontal striations for the middle gripping section, as the Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.

 	Altering the orientation of the striations is a mere combining prior art elements according to known methods to yield predictable results, that is the gripping section would function in the same manner regardless of the orientation of the striations.  
 	Shaughnessy teaches IV fluid delivery apparatus wherein an IV bag (14) is connected to an adaptor by a tube (18) which is connected to a tube (22) to supply fluid to a patient.  
	As shown on page 8 of Serrano, the nasal cannula is positioned to a nasal bridge of a subject.  The tubing extends away from the patient and Serrano teaches supplying saline to the cannula.  
	As stated above, mere combining of known prior art elements in a known manner would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to result in the adaptor of the combination of Durkin and Kon and the IV tubing apparatus as taught by Shaughnessy.  

	Hutson also teaches a known nasal cannula wherein the cannula is secured to the nasal bridge (see figure 1) and the nasal cannula is inserted through a first channel of clamp (see figure 1)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Serrano to include the clamp of Hutson as to fixedly secure the nasal cannula to the nasal bridge (abstract).
 	Serrano fails to teach locking a valve of the clamp to restrict a flow of a fluid, via a second channel of the clamp, to a first eye of the subject while facilitating the flow of the fluid to a second eye of the subject.  
	Dudley also teaches an irrigation cannula system, or eyewash apparatus, wherein valves control the flow of fluid (column 3 lines 3-27).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Serrano et al (the system above) to include valves to control fluid flow as taught by Dudley to control eye wash fluid for each of the eye wash outputs (column 3 line 65-column 4 line 5).  


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Serrano et al (Traumatic Eye Injury Management Principles for the Prehospital Setting JEMS 12/12/2013), in further view of Durkin US 2008/0021415, in further view of Kon WO 2007/119448, in further view of Shaughnessy 2007/0060898, in further view of Hutson USP 5,755,225, and further view of Dudley USP 8,832,872 as applied to claim 9 above, and in further view of Lim et al Int J Ophthalmology 2014; 7(6): 1067-1068, and in further view of Peate Work Related Eye Injuries and Illnesses AFP 2007



Regarding claim 28, the combination of Serrano, Durkin, Kon, Shaughnessy, Hutson, and Dudley teaches a method of claim 9, however fails to teach a method further comprising administering a dye to the subject via a third channel of the clamp, wherein the clamp comprises a pH indicator to determine an eye condition of the second eye of the subject.  
 	Lim et al teaches using pH indicator paper (litmus paper) to determine pH of the eye after chemical injury.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Serrano et al (the system above) to include litmus paper to determine if offending chemical agent has been properly washed from the eye after chemical eye injury (Lim).
	The combination of references fail to teach dye.
	Peate also teaches work related eye injuries and illness wherein a well-equipped tray includes fluorescein dye and cobalt blue light to detect corneal abrasions (page 1).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Serrano et al (the system above) to include dye to detect corneal abrasions.  
	It would have been obvious to administer the dye through the tubing to provide easy means to administering the dye.  Furthermore, a valve would permit only administering the needed amount of dye to detect injury based on the enumerated KSR rationales above.  Shaughnessy teaches administering various mendicants via variety of ports (see figure 1).   


Claim 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Serrano et al (Traumatic Eye Injury Management Principles for the Prehospital Setting JEMS 12/12/2013), in further view of Durkin US 2008/0021415, in further view of Kon WO 2007/119448, in further view of Shaughnessy 2007/0060898, further view of Dudley USP 8,832,872, in further view of Lim et al Int J Ophthalmology 2014; 7(6): 1067-1068, and in further view of Peate Work Related Eye Injuries and Illnesses AFP 2007

Regarding claims 21-22, Serrano et al. illustrates in figure 2c and discloses on pages 7-8, positioning nasal cannula tubing for eye irrigation by placing the cannula prongs near the affected eyes. The figure illustrates placing the nasal cannula over the nose of the user. Serrano et al. discloses using normal saline as an appropriate solution for irrigation. 
 	However Serrano et al. fails to teach how the nasal cannula is connected to the reservoir and the use of adapters to connect the nasal cannula tubing to the irrigation fluid/reservoir.
	Durkin teaches an adapter apparatus, comprising: 
 	a first end adapted to connect to a second end of a nasal cannula, wherein the first end comprises a first opening, wherein the first end comprises a conical shape, and wherein the first end comprises ridges to create a resistance while attached to the second end of the nasal cannula; and 
 	a third end adapted to connect to an intravenous fluid tube, wherein the third end comprises a second opening, wherein the third end comprises a cylindrical shape, wherein the cylindrical shape is tapered, resulting in a taper, wherein the third end comprises striations to facilitate the third end being inserted into the intravenous fluid tube, wherein the striations comprise horizontal striations and vertical striations, wherein the horizontal striations and the vertical striations are used to remain in fitted contact with the intravenous tube, wherein the vertical striations are above the horizontal striations, and wherein the taper comprises the horizontal striations.  

	Durkin fails to teach the middle portion (above the horizontal striations) has vertical striations.  
	Kon also teaches a known adaptor with a tapered end with horizontal striations however teaches the gripping portion has vertical striations above the horizontal striations (see cover page).  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use vertical striations instead of horizontal striations for the middle gripping section, as the Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.

 	Altering the orientation of the striations is a mere combining prior art elements according to known methods to yield predictable results, that is the gripping section would function in the same manner regardless of the orientation of the striations.  
 	Shaughnessy teaches IV fluid delivery apparatus wherein an IV bag (14) is connected to an adaptor by a tube (18) which is connected to a tube (22) to supply fluid to a patient.  
	As shown on page 8 of Serrano, the nasal cannula is positioned to a nasal bridge of a subject.  The tubing extends away from the patient and Serrano teaches supplying saline to the cannula.  
	As stated above, mere combining of known prior art elements in a known manner would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to result in the adaptor of the combination of Durkin and Kon and the IV tubing apparatus as taught by Shaughnessy.  
 	Serrano fails to teach locking a valve of the clamp to restrict a flow of a fluid, via a second channel of the clamp, to a first eye of the subject while facilitating the flow of the fluid to a second eye of the subject.  
	Dudley also teaches an irrigation cannula system, or eyewash apparatus, wherein valves control the flow of fluid (column 3 lines 3-27) and an additional inlet port (21).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Serrano et al (the system above) to include valves to control fluid flow as taught by Dudley to control eye wash fluid for each of the eye wash outputs (column 3 line 65-column 4 line 5).  

	Lim et al teaches using pH indicator paper (litmus paper) to determine pH of the eye after chemical injury.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Serrano et al (the system above) to include litmus paper to determine if offending chemical agent has been properly washed from the eye after chemical eye injury (Lim).
	The combination of references fail to teach dye.
	Peate also teaches work related eye injuries and illness wherein a well-equipped tray includes fluorescein dye and cobalt blue light to detect corneal abrasions (page 1).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Serrano et al (the system above) to include dye to detect corneal abrasions.  
	It would have been obvious to administer the dye through the tubing to provide easy means to administering the dye.  Furthermore, a valve would permit only administering the needed amount of dye to detect injury based on the enumerated KSR rationales above.  Shaughnessy teaches administering various mendicants via variety of ports (see figure 1).   
 	
Regarding claims 23-24, although the claims are rejected above under 112 1st and 2nd and it is entirely unclear how the arrangement of claim 1 works with any of these claims, the various known connections means are well known in the art that is snap fit locking and luer locks.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use any of the variety of known KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.


Response to Arguments
Applicant’s arguments, see pages 6-16, filed 1/21/2021, with respect to the rejections of claims 1, 3-4, 6-7, 9, and 21-28 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made (see above).
The newly presented amendment wherein the particular shape of the adaptor is claimed is address above in view of new art.  Furthermore the dye and litmus paper are both addressed above.  


Conclusion:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Prior art may be accessed using: http://patft.uspto.gov/ and http://appft.uspto.gov/netahtml/PTO/search-bool.html
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Label each page of the reply with the application number.
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale



	
	Conclusion


If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Robert Hodge, at (571)272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/15/2021